Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos: 10,440,795 10728978 and 11019692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Receipt is acknowledged of applicant’s amendment filed on April 29, 2022. Claim 28 has been amended. Claims 1-30 are pending.

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-14, applicant filed a Terminal Disclaimer to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on January 31, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest lighted artificial tree wherein, along with the other claimed features, the controller comprising a processor and at least one memory operatively coupled to the processor and configured for storing data instructions that, when executed by the controller, cause the processor to perform a method comprising: transmitting, by the controller and to the first variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the first variable-color LED light string according to a user input; and transmitting, by the controller and to the second variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the second variable-color LED light string according to a user input, as recited in claim 1.
Regarding Claims 15-21, applicant filed a Terminal Disclaimer to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on January 31, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a lighted artificial tree wherein, along with the other claimed features, a first integrated circuit (IC) configured to communicate with the first wiring harness and the first plurality of variable-color LED lamps; and a second IC configured to communicate with the second wiring harness and the first plurality of variable-color LED lamps, wherein the first connection mechanism is configured to mate with the second connection mechanism when the first trunk portion is mated with the second trunk portion, as recited in claim 15.
Regarding Claims 22-26, applicant filed a Terminal Disclaimer to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on January 31, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest lighted artificial tree wherein, along with the other claimed features, the controller comprising (i) a processor and (ii) at least one memory operatively coupled to the processor, the memory configured for storing data instructions that, when executed by the controller, cause the processor to perform a method comprising: transmitting, by the controller and through the first wiring harness to the first variable- color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the first variable-color LED light string according to a user input; transmitting, by the controller and through the first wiring harness to the second variable- color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the second variable-color LED light string according to a user input; and transmitting, by the controller and through the second wiring harness to the third variable-color LED light string, instructions for selectively controlling at least one variable- color LED lamp of the third variable-color LED light string according to a user input, as recited in claim 22.
Regarding Claims 27-30, applicant filed a Terminal Disclaimer to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on January 31, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a decorative lighting system wherein, along with the other claimed features, a controller in communication with the wiring harness and configured to (1) receive user input and (ii) transmit, to the plurality of ICs, instructions for selectively controlling at least one variable-color LED lamp according to a user input, wherein a first electrical conductor of the two or more electrical conductors is configured to electrically communicate with the plurality of color LEDs, and a second electrical conductor of the two or more electrical conductors is configured to electrically communicate with the at least one white LED, as recited in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844